Title: To James Madison from George W. Murray, 16 October 1806
From: Murray, George W.
To: Madison, James



Sir
New York 16th: October 1806

Having already stated to you the facts relative to the Capture of the Nimrod, I now inclose, for your farther information an account of the actual loss sustained by the Owners of the Vessel & Cargo amounting to $8494 50/ 100.  Large as this sum appears there is no part of the Statement exaggerated & the parties have sworn to it from a full conviction of the justice of the claim which is forwarded to Government in the hope of its exciting the attention it seems to merit from the particular circumstances which have led to it.  I Remain, Sir with high Respect & Esteem Your Obt. Servt.

G W Murray

